United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3650
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of Minnesota.
James Franklin Patten,                  *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 12, 1999

                                  Filed: May 13, 1999
                                   ___________

Before BEAM and HEANEY, Circuit Judges and FENNER,1 District Judge.
                            ___________

PER CURIAM.

      James Franklin Patten appeals the district court's2 imposition of a twelve-month
sentence under U.S.S.G. § 7B1.4 for violating a condition of his supervised release.



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri, sitting by designation.
      2
        The Honorable Paul A. Magnuson, Chief Judge, United States District Court
for the District of Minnesota.
Having carefully reviewed the record and the parties' briefs, we affirm the district
court's ruling without further discussion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-